IN THE SUPREME COURT OF TEXAS                                      10/20/2017

                                        ══════════
                                          No. 15-0944
                                        ══════════
           THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS, PETITIONER,

                                                v.


                                    C.W.H., RESPONDENT
              ══════════════════════════════════════════
                            ON PETITION FOR REVIEW FROM THE
                   COURT OF APPEALS FOR THE TWELFTH DISTRICT OF TEXAS
              ══════════════════════════════════════════

                                         JUDGMENT

       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from

the Court of Appeals for the Twelfth District, and having considered the appellate record, briefs,

and counsels’ argument, concludes that the court of appeals’ judgment should be affirmed.

       IT IS THEREFORE ORDERED that:

               1)     The court of appeals’ judgment is affirmed;

               2)     The cause is remanded to the trial court for further proceedings consistent
                      with the Court’s opinion; and

               3)     Each party shall bear its own costs in this Court.

       Copies of this judgment and the Court’s opinion are certified to the Court of Appeals for

the Twelfth District and to the 145th Judicial District Court of Nacogdoches County, Texas, for

observance.

                                        October 20, 2017

                                          **********